                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                               CENTRAL DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
                       Plaintiff,             )
                                              )
v.                                            )       Case No. 2:19-CR-04088-BCW
                                              )
ANTHONY MARTINEZ HARRIS,                      )
                                              )
                       Defendant.             )

                                             ORDER

       Before the Court is Magistrate Judge Epps’ Report and Recommendation (Doc. #239)

denying the following motions filed by Defendant Anthony Martinez Harris: Motion for Dismissal

of Indictment (Doc. #233); Request for Memorandum Decision (Doc. #234); Motion Challenging

Confinement (Doc. #235); Motion Serving Objection to Doc. #232, construed as a Motion to

Dismiss Based on Speedy Trial Act Violation (Doc. #236); and Motion for Objection to Report

and Recommendation (Doc. #238). Defendant did not file objections to the Report and

Recommendation. After an independent review of the record, the applicable law, and the parties’

arguments, the Court adopts Magistrate Judge Epps’ findings of fact and conclusions of law as to

all motions except Defendant’s Motion to Dismiss Based on Speedy Trial Act Violation (Doc.

#236), which the Court will take up at trial. Accordingly, it is hereby

       ORDERED for the reasons stated in the Report and Recommendation (Doc. #239),

Defendant’s Motion for Dismissal of Indictment (Doc. #233) is DENIED. It is further

       ORDERED for the reasons stated in the Report and Recommendation (Doc. #239),

Defendant’s Request for Memorandum Decision (Doc. #234) is DENIED. It is further




         Case 2:19-cr-04088-BCW Document 269 Filed 09/16/21 Page 1 of 2
          ORDERED for the reasons stated in the Report and Recommendation (Doc. #239),

Defendant’s Motion Challenging Confinement (Doc. #235) is DENIED. It is further

          ORDERED for the reasons stated in the Report and Recommendation (Doc. #239),

Defendant’s Motion for Objection to Report and Recommendation (Doc. #238) is DENIED. It is

further

          ORDERED that Magistrate Judge Epps’ Report and Recommendation be attached to and

made part of this Order.

          IT IS SO ORDERED.



DATED: September 16, 2021                         /s/ Brian C. Wimes
                                                  JUDGE BRIAN C. WIMES
                                                  UNITED STATES DISTRICT COURT




           Case 2:19-cr-04088-BCW Document 269 Filed 09/16/21 Page 2 of 2
